[Cite as State v. Watkins, 2016-Ohio-780.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                       No. 15AP-694
v.                                                  :             (C.P.C. No. 00CR09-5294)

Ryan A. Watkins,                                    :             (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                      Rendered on March 1, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                 Prichard, for appellee.

                 On brief: Ryan A. Watkins, pro se.

                     APPEAL from Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Ryan A. Watkins, appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion for resentencing. For the
following reasons, we reverse that judgment and remand the matter to the trial court for a
limited resentencing to properly impose post-release control.
I. Factual and Procedural Background
        {¶ 2} In 2000, appellant was indicted for counts of aggravated murder,
aggravated robbery, felonious assault, and having a weapon while under disability. A jury
found appellant not guilty of aggravated murder, but guilty of the lesser included offense
of murder. The jury also found appellant guilty of aggravated robbery and felonious
assault and the trial court found appellant guilty of the having a weapon while under
disability count. As a result, the trial court sentenced appellant to a prison term of fifteen
years to life for the murder conviction as well as consecutive prison terms of eight and
No. 15AP-694                                                                                          2

seven years, respectively, for the aggravated robbery and felonious assault convictions.1
This court affirmed appellant's convictions. State v. Watkins, 10th Dist. No. 01AP-1376,
2002-Ohio-5080.
          {¶ 3} In 2015, appellant filed a motion for resentencing in which he claimed that
the trial court failed to properly notify him of post-release control at his sentencing
hearing. The trial court denied his motion, concluding that there was no need to notify
appellant of post-release control because he had been convicted of murder, an
unclassified felony, for which post-release control does not apply.
II. Appellant's Appeal
          {¶ 4} Appellant appeals and assigns the following error:
                   The trial court erred when it denied appellant's motion for
                   sentencing, where it showed that a mandatory term of post-
                   release control had not been imposed.

          {¶ 5} The trial court correctly noted that appellant was convicted of murder, an
unclassified felony for which post-release control does not apply. State v. Clark, 119 Ohio
St.3d 239, 2008-Ohio-3748, ¶ 36 (parole, not post-release control, applicable to
unclassified felonies). Appellant was also convicted of first and second degree felonies,
however, for which mandatory post-release control does apply. R.C. 2967.28(B). In
appellant's assignment of error, he argues that the trial court failed to notify him of post-
release control periods applicable to his first and second degree felony convictions and
that he was entitled to such notification regardless of his conviction for an unclassified
felony. 2 We agree.
          {¶ 6} In State v. Cockroft, 10th Dist. No. 13AP-532, 2014-Ohio-1644, this court
dealt with the same issue. Cockroft had been convicted of both unclassified and classified
felonies and was not notified of the post-release control periods applicable to his classified
felony convictions. He argued for a new sentencing hearing to receive proper notification
of post-release control for his classified felony convictions. We agreed, concluding that
" '[w]hen a defendant has been convicted of both an offense that carries mandatory post-

1The trial court also sentenced appellant to a concurrent 12-month prison term for the weapon while
under disability conviction as well as a three-year consecutive prison term for a firearm specification.

2   At sentencing, the trial court only notified appellant of the availability of parole.
No. 15AP-694                                                                               3

release control and an unclassified felony to which post-release control is inapplicable, the
trial court's duty to notify of post-release control is not negated.' " Id. at ¶ 22, quoting
State v. Wilcox, 10th Dist. No. 13AP-402, 2013-Ohio-4347, ¶ 10. As futile as the state
argues this would be, we nevertheless remanded the matter to the trial court for a limited
resentencing to properly impose post-release control. Id. at ¶ 23.
       {¶ 7} In light of our decision in Cockroft, we sustain appellant's assignment of
error, and reverse the judgment of the Franklin County Court of Common Pleas.
Accordingly, we remand this case to the trial court for a limited resentencing to properly
impose post-release control.
                                                                    Judgment reversed;
                                                        cause remanded with instructions.

                            BRUNNER and HORTON, JJ., concur.